DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/5/2022 and 3/3/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 63-70, 72-77, and 80-85 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 63 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system for conducting wireless transaction communications, the system comprising:
at least one processor configured to:
access a data structure containing identities of a plurality of display areas and identities of a plurality of products associated with the plurality of display areas;
receive from a mobile communications device a request for information related to a particular display area in a vicinity of the mobile communications device;
receive location information associated with a locus of the mobile communications device;
in response to the location information, perform a look up in the data structure to identify the particular display area in the vicinity of the mobile communications device;
based on the identification of the display area, retrieve from the data structure product-related information associated with products in the particular display area; and
transmit the product-related information to the mobile communications device. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized, are a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the identities of display areas and products are contained in a data structure, information is sent and received from a mobile communications device, and the steps are performed by a system comprising at least one processor nothing in the claim element precludes the step from practically being performed by people.  For example, “access, receive, receive, perform, retrieve and transmit” in the context of this claim encompasses advertising, and marketing or sales activities.

If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system for conducting wireless transaction communications, the system comprising:
at least one processor configured to:
access a data structure containing identities of a plurality of display areas and identities of a plurality of products associated with the plurality of display areas;
receive from a mobile communications device a request for information related to a particular display area in a vicinity of the mobile communications device;
receive location information associated with a locus of the mobile communications device;
in response to the location information, perform a look up in the data structure to identify the particular display area in the vicinity of the mobile communications device;
based on the identification of the display area, retrieve from the data structure product-related information associated with products in the particular display area; and
transmit the product-related information to the mobile communications device. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of  wireless transaction communications, at least one processor, a data structure, and a mobile communications device, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the steps are performed by a system comprising at least one processor, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 63, taken individually or as a whole, the additional elements of claim 63 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive a request, receive location information, transmit product-related information) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. access a data structure, perform a look up, retrieve product-related information) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 63 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 84 is a non-transitory computer readable medium reciting similar functions as claim 63, and does not qualify as eligible subject matter for similar reasons.  
Claim 85 is a method reciting similar functions as claim 63, and does not qualify as eligible subject matter for similar reasons.  
Claims 64-70 and 72-83 are dependencies of claim 63. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the location information includes a GPS location, a GLONASS location, a Galileo location or other Global Navigation and Positioning System location information associated with the mobile communications device (further limiting the received location information does not integrate the abstract idea because the claims do not describe any details regarding how the location information is obtained or any hardware performing functions that would limit the abstract idea to a practical application)
wherein the at least one processor is configured to output the product-related information for presentation via a graphical user interface on the mobile communications device, and wherein the graphical user interface is configured to display the product-related information in at least one of a textual format or a graphical format. (sending/receiving data over a network, sales activities)
the at least one processor is configured to output audible information for presentation via the mobile communications device. (sales activities or behaviors)
wherein the location information includes information received from an indoor-navigation system or an indoor-positioning system.. (receiving and transmitting data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claims 71, 78-79 recite eligible subject matter.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 63-65, 68-69, 72-74, 76-79, 81, 83-85 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0302475 A1 to Zachariah in view of  U.S. Patent Application No. 2021/0350448 A1 to Phillips.
	
Regarding Claim 63, Zachariah discloses a system for conducting wireless transaction communications, the system comprising: 
at least one processor configured to:
access [information] containing identities of a plurality of display areas and identities of a plurality of products associated with the plurality of display areas; ([0039] Fig. 5 depicts a digital window system displaying brand content for advertisers such as local stores (display areas) product promotions; [0062] The brands 601 (advertisers) provide the server system 600 with the details of campaign configuration 604, advertisement control management details 606 and list management 608, these specify the what, where and how of the window display content. … The processor 610 uses these real time and stored inputs to automatically generate the window displays that are location/store specific for display as a digital store display. These location specific generated displays are provided to the display units that are identified to be in the vicinity of the stores, by a real time content server 642 that is part of the con module 640 of the server system 600.)
receive from a mobile communications device a request for information related to a particular display area in a vicinity of the mobile communications device; ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)
receive location information associated with a locus of the mobile communications device; ([0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site. [0077] User location can be determined from a variety of sources (e.g. as determined by GPS, assisted GPS (AGPS), cell tower information, mobile device's Internet-access server, WiFi hotspots, mobile phone number, mobile device's IP Address, etc.). A user's mobile device can be set as a source of the user's current location.)
in response to the location information, identify the particular display area in the vicinity of the mobile communications device; based on the identification of the display area, retrieve product-related information associated with products in the particular display area; and ([0059] generating storefront information based on the advertisers input and local store inputs for location based digital storefront display. In some embodiments, the processor 610 may receive the location data and the proximity information from the communication interface, as well as immediate search information form mobile devices and provide location relevant storefront ads to the appropriate mobile devices. The processor 610 may also control the functions of the communication interface 640 by signaling to the communication interface 640 to request from each of the mobile devices in the system 600 their location data and proximity information as well as current search information..)
transmit the product-related information to the mobile communications device. ([0059] The server 601 will then use the communication interface 640 to transmit the appropriate store location and storefront, with discounts to be displayed on the mobile device)

But does not explicitly disclose a data structure; perform a look up in the data structure; retrieve from the data structure.  Zachariah does discuss database structures [0023], but does not go into detail regarding the lookup or retrieval processes regarding the databases.
Phillips, on the other hand, teaches a data structure; perform a look up in the data structure; retrieve from the data structure. ([0059] The product system 106 may store a data structure, e.g. data entries in a database, in the storage system 112, indicating provider systems 104 associated with locations. Thus, based on the determined location, the product system 106 may perform a lookup in the data structure to determine the associated provider system 104.)
It would have been obvious to one of ordinary skill in the art to include in the (type of, e.g. resale) method, as taught by Zachariah, the ability to ***, as taught by Phillips, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Phillips, in order to associate locations and products (Phillips, [0059]).
 
Regarding Claim 64, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the at least one processor is further configured to receive from the mobile communications device a selection of at least one specific product in the display area and initiate an activity associated with the selection..  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer.) 

Regarding Claim 65, Zachariah in view of Phillips teaches the system of claim 64. 
Zachariah discloses the selection includes a purchase request and wherein the activity includes a purchase transaction.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store.) 

Regarding Claim 68, Zachariah in view of Phillips teaches the system of claim 64. 
Zachariah discloses the selection includes a request for additional information and wherein the activity includes transmitting the additional information to the mobile communications device.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer.) 
Regarding Claim 69, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the location information includes a GPS location, a GLONASS location, a Galileo location or other Global Navigation and Positioning System location information associated with the mobile communications device..  ([0077] User location can be determined from a variety of sources (e.g. as determined by GPS, assisted GPS (AGPS), cell tower information, mobile device's Internet-access server, WiFi hotspots, mobile phone number, mobile device's IP Address, etc.). A user's mobile device can be set as a source of the user's current location.)
Regarding Claim 72, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the display area is a window display.  ([0018] customer queries on product and services or other store related content over the digital store window display.)

Regarding Claim 73, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the product-related information includes identities of a plurality of products in the particular display area.  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)


Regarding Claim 74, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the product-related information includes identities of a plurality of products in the particular display area..  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability.)


Regarding Claim 76, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the at least one processor is configured to output the product-related information for presentation via a graphical user interface on the mobile communications device, and wherein the graphical user interface is configured to display the product-related information in at least one of a textual format or a graphical format.  ([0050] organize and present information on product and service catalogue (e.g. menus) of information regarding a single or multi-location business effectively. The information itself is organized in a richer fashion (e.g. as images, structured attributes, availability status, offers etc.) to provide a more engaging customer experience, thereby generating more views and actions from the customers.)

Regarding Claim 77, Zachariah in view of Phillips teaches the system of claim 76. 
Zachariah discloses the at least one processor is configured to output audible information for presentation via the mobile communications device.  ([0026] Rich media can include digital media (e.g. interactive digital media) that exhibit dynamic motion, taking advantage of enhanced sensory features such as video, audio and animation.)

Regarding Claim 78, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses at least one receiver located in the display area, the at least one receiver being configured to receive wireless signals from the mobile communications device, and wherein the at least one processor is further configured to determine, based on the signals received via the at least one receiver, a location of the mobile communication device in relation to the display area, and to prioritize the product- related information transmitted to the mobile communication device based on the proximity of the plurality of products to the mobile communications device..  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability. [0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site.)
Regarding Claim 79, Zachariah in view of Phillips teaches the system of claim 78. 
Zachariah discloses wherein prioritizing the product-related information includes changing at least one of an order in which product-related information is transmitted, a level of detail of the product-related information transmitted, or a selection of product-related information for transmission.  ([0039] Fig. 5 depicts a digital window system (mobile communications device) [0034] The disclosed digital window (technology) is able to interact with consumers as they make purchase decisions and provide then the necessary contextual content and incentive to make their decisions. It provides the customer with information on the brand and the available locations in the vicinity with sales and discounts, in addition to enabling online shopping capability. [0035] The use of the digital window system, by virtue of its capability to identify and fix proximity and location of the mobile devices is able to provide to the appropriate customers any deals that the local store or national brands develop 304 in an expedited fashion through multiple communication means. This helps to drive customer traffic to the local store and to the enable the brand's digital site.)
Regarding Claim 81, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the particular display area is adjacent to a sales establishment for carrying the products associated with the display area..  ([0039] Fig. 5 depicts a digital window system displaying brand content for advertisers such as local stores (display areas) product promotions; [0062] The brands 601 (advertisers) provide the server system 600 with the details of campaign configuration 604, advertisement control management details 606 and list management 608, these specify the what, where and how of the window display content. … The processor 610 uses these real time and stored inputs to automatically generate the window displays that are location/store specific for display as a digital store display. These location specific generated displays are provided to the display units that are identified to be in the vicinity of the stores, by a real time content server 642 that is part of the con module 640 of the server system 600.)
Regarding Claim 83, Zachariah in view of Phillips teaches the system of claim 63. 
Zachariah discloses the particular display area is associated with a remote sales establishment or a remote storage establishment, which carry the products associated with the display area as products available for sale, for shipping or for pick-up.  ([0030] Depending on the identified location of the user access, for example from a mobile device, the information on the window generation is adjusted to include local sales information in the window provided to the mobile device). As the user context moves from one store location to another the display is modified to suit the store. The digital display window also provides the consumer the ability to search in the local stores for items of the consumer's choice. If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store. (ordering online rather than at the local store is interpreted as carrying products associated with a remote sales or storage establishment)

Claim 84 recites a non-transitory computer readable medium comprising substantially similar limitations as claim 63.  The claim is rejected under substantially similar grounds as claim 63.
Claim 85 recites a method comprising substantially similar limitations as claim 63.  The claim is rejected under substantially similar grounds as claim 63.


Claims 66-67, 70-71, 75, 80, 82 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2015/0302475 A1 to Zachariah and U.S. Patent Application No. 2021/0350448 A1 to Phillips in view of U.S. Patent Application No. 2015/0112826 A1 to Crutchfield.

Regarding Claim 66, Zachariah in view of Phillips teaches the system of claim 65. 
Zachariah discloses wherein, in connection with the purchase transaction, the at least one processor is further configured to transmit, to the mobile communications device, options.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store.) 
However the combination of Zachariah and Phillips does not explicitly teach options for product delivery.
Crutchfield, on the other hand, teaches options for product delivery ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).

Regarding Claim 67, Zachariah in view of Phillips teaches the system of claim 66. 
Zachariah discloses the options for product delivery include picking up the selection at a location in a vicinity of the display area, picking up the selection at a location other than the location in the vicinity of the display area, and delivering the selection to a specified address.  ([0018] customer queries on product and services or other store related content over the digital store window display. [0039] The consumer 502 is able to use the digital window 200 to review the product, check the reviews, find out about sales and vouchers at local stores and from brand content, decide on on-line or local purchase, and find the location of store near the location of the customer. [0030] If a search is identified the store window of the local store where such an item is available is shown on the display with any alternate products and location of the store. This provides the consumer with multiple choices of ordering on line with available discounts, or walking into the store to check out the item, enhancing the sales at the local store. [0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation. [0192] After the payment has completed, the intelligent display processor may generate a pick list of the purchased items and communicate the pick list to the vendor's warehouse. Purchased items that are stocked in the warehouse may then be retrieved and delivered to the customer in the store. In other embodiments of the invention described in more detail below, the customer may also coordinate and schedule the delivery of purchased items).

Regarding Claim 70, Zachariah in view of Phillips teaches the system of claim 63. 
Crutchfield teaches the location information includes a location ID input into the mobile communications device.  ([0146] Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices, as discussed above. [0257] The Passport App 1900 may further comprise or use a Location Services (1908) function or module which uses the device 1901's current physical location (e.g., determined via GPS, cellular triangulation, Wi-Fi positioning, or other methods) to serve a number of purposes such as shopper detection or authentication, in-store tracking/navigation, and message dissemination etc.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).

Regarding Claim 71, Zachariah in view of Phillips teaches the system of claim 70. 
Crutchfield teaches the location information includes a location ID input into the mobile communications device.  ([0146] Customers may also identify themselves using wireless communication devices such as RFID or near-field communication ("NFC") compatible devices, as discussed above.. [0257] The Passport App 1900 may further comprise or use a Location Services (1908) function or module which uses the device 1901's current physical location (e.g., determined via GPS, cellular triangulation, Wi-Fi positioning, or other methods) to serve a number of purposes such as shopper detection or authentication, in-store tracking/navigation, and message dissemination etc.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).

Regarding Claim 75, Zachariah in view of Phillips teaches the system of claim 65. 
Crutchfield teaches the purchase transaction includes a request that a product in the specific display area be shipped to a location specified via the mobile communications device. ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation. [0192] After the payment has completed, the intelligent display processor may generate a pick list of the purchased items and communicate the pick list to the vendor's warehouse. Purchased items that are stocked in the warehouse may then be retrieved and delivered to the customer in the store. In other embodiments of the invention described in more detail below, the customer may also coordinate and schedule the delivery of purchased items)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).


Regarding Claim 80, Zachariah in view of Phillips teaches the system of claim 69. 
Crutchfield teaches the location information includes information received from an indoor-navigation system or an indoor-positioning system.  ([0257] The Passport App 1900 may further comprise or use a Location Services (1908) function or module which uses the device 1901's current physical location (e.g., determined via GPS, cellular triangulation, Wi-Fi positioning, or other methods) to serve a number of purposes such as shopper detection or authentication, in-store tracking/navigation, and message dissemination etc.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).


Regarding Claim 82, Zachariah in view of Phillips teaches the system of claim 63. 
Crutchfield teaches the particular display area is in a vicinity of a storage establishment maintaining the products associated with the display area as products available for shipping...  ([0155] The mobile device and simulation apparatus may further allow the customer to configure post-sale services, such as product delivery and installation. [0192] After the payment has completed, the intelligent display processor may generate a pick list of the purchased items and communicate the pick list to the vendor's warehouse. Purchased items that are stocked in the warehouse may then be retrieved and delivered to the customer in the store. In other embodiments of the invention described in more detail below, the customer may also coordinate and schedule the delivery of purchased items.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Zachariah, the features as taught by Crutchfield, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zachariah, to include the teachings of Crutchfield, in order to provide a seamless shopping experience (Crutchfield, [0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159. The examiner can normally be reached M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625